DETAILED ACTION

Examiner Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Kodama US PG-Pub 2018/0253276 fails to teach connecting mobile devices over a wireless local network to a server that controls the different sound that is emitted in the plurality of rooms via loudspeakers, in each mobile device, automatically detecting specific room information in which the mobile devices are located and wherein the room information is acoustically emitted in a frequency range above 18 kHz in the respective room; transmitting the respective room information over the wireless local network from each mobile device to the server which will associate each room information with an output audio data stream that corresponds to sound emitted in the room in which the respective mobile device with the detected room information, in addition the server selects among a plurality of output audio data streams from different rooms and the server will assign according with the room information an output audio data stream to each of the mobile devices and in the server at least two different output audio data streams are assigned to at least two mobile devices that are located in different rooms with transmitting the respectively associated output audio data stream over the wireless local network to each mobile device and finally-2-Electronically filedSerial No.: 16/679,428Atty. Docket No.: 135428-2340 receiving and reproducing the respective output audio data stream in the mobile device, such function or combination of the function in light of the claim as a whole is not taught, suggested and made obvious by any of the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654